Citation Nr: 1112310	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-26 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for a gastrointestinal disorder, claimed as a hernia condition and an ulcer condition.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a respiratory disorder, claimed as bronchitis and asthma.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to an initial compensable evaluation for hemorrhoids.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to September 1971 and from August 2002 to June 2004.  He also had service with the Army National Guard of Alabama from May 8, 1989 until May 7, 1996 and from November 29, 1997 until June 9, 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for hemorrhoids and assigned a noncompensable evaluation effective June 10, 2004, but denied the claims for service connection.  

During the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The Board notes that service connection for posttraumatic stress disorder (PTSD) was previously adjudicated and denied in rating decisions dated August 1999, September 1999 and February 2000.  In the instant case, the Veteran filed a claim seeking entitlement to service connection for bipolar disorder.  In light of the decision in Clemons, which specifically held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, the Board will only adjudicate the question of whether the Veteran is entitled to service connection for bipolar disorder, as reflected on the title page.  Also as shown on the title page, the Veteran's claims for a hernia condition and an ulcer condition have been recharacterized as entitlement to service connection for a gastrointestinal disorder and his claims for bronchitis and asthma have been recharacterized as entitlement to service connection for a respiratory disorder in light of the decisions in Clemons and Brokowski. 

The issue of entitlement to service connection for an anxiety condition (not adjudicated by the RO in the December 2005 rating decision) and the issues of entitlement to service connection for conditions of the bilateral elbows, bilateral wrists, and bilateral legs, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an initial compensable evaluation for hemorrhoids, and the issues of entitlement to service connection for a gastrointestinal disorder, claimed as a hernia condition and an ulcer condition; hypertension; a respiratory disorder, claimed as bronchitis and asthma; a low back disorder; and a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no clear and unmistakable evidence that the Veteran's bipolar disorder pre-existed his second period of active duty.



CONCLUSION OF LAW

The criteria for service connection for bipolar disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for bipolar disorder, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

The Veteran seeks entitlement to service connection for bipolar disorder.  To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2010).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."   38 C.F.R. § 3.304(b) (2010).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."   Id. at (b)(1).

The VA Office of the General Counsel has determined that VA must meet two prongs in rebutting the presumption of soundness.  First, VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder.  Secondly, VA must show by clear and unmistakable evidence that the pre-existing disease or disorder was not aggravated during service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition.  38 U.S.C. § 1153 (West 2002).  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.   See 38 C.F.R. § 3.322 (2005).

On the other hand, if a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2005); Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

If the Veteran has a condition that pre-existed military service, the issue becomes whether the disease or injury was aggravated during service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Veteran's service treatment records from his first period of active duty are devoid of reference to complaint of, or treatment for, any psychiatric problems related to bipolar disorder.  At the time of his discharge from this period of active service, the Veteran denied frequent trouble sleeping; frequent or terrifying nightmares; depression or excessive worry; and nervous trouble of any sort, and clinical evaluation of his psychiatric functioning was normal.  See July 1971 reports of medical examination and history.  

As noted above, the Veteran had service with the Army National Guard of Alabama from May 8, 1989 until May 7, 1996 and from November 29, 1997 until June 9, 2004, with a second period of active duty between August 2002 and June 2004.  Medical records dated during the Veteran's second period of service with the National Guard, but before his period of active duty, reveal that he was treated for PTSD.  See e.g., letters dated May 1998, February 1999 and August 1999 from A.S., a Clinical Psychologist at the Central Alabama Veterans Healthcare System; VA Forms 10-1000 (discharge summary) dated May 1998 and January 1999.  There is no indication, however, that the Veteran received treatment for a diagnosis of bipolar disorder.  In addition, the only Axis I diagnoses made at the time of a September 1999 VA compensation and pension (C&P) PTSD examination were chronic PTSD and alcohol abuse, thought to be related to his PTSD symptoms.  

At the time of a June 2002 examination conducted prior to the Veteran's second period of active duty, the Veteran denied frequent trouble sleeping; depression or excessive worry; and nervous trouble of any sort.  There were no notations made related to any psychiatric problems and clinical evaluation of the Veteran's psychiatric functioning was normal.  See reports of medical examination and history.  

A post-deployment health care provider review, interview and assessment conducted in June 2003 reveals that the Veteran reported that during his deployment he had sought, or now intended to seek, counseling or care for his mental health.  A referral was indicated for mental health to rule out (r/o) PTSD.  See DD Form 2796.  Four days later, the Veteran underwent a follow-up visit, at which time he reported nervous trouble of any sort (anxiety or panic attacks); frequent trouble sleeping; and anxiety, depression or excessive worry, nightmares.  It was also noted that the Veteran felt that his recent mobilization had exacerbated symptoms of PTSD and depression.  The examiner noted that the Veteran's current diagnosis was an Axis I diagnosis of PTSD and that he would refer the Veteran to VA for continued treatment/assessment.  The ultimate diagnosis was an Axis I diagnosis of PTSD, which was noted to be deployment-related.  See DD Form 2844.  

The Veteran was admitted to the Behavioral Medicine Unit (BMU) at Southeast Alabama Medical Center on December 21, 2003.  At that time, it was noted that his psychiatric history was significant for bipolar affective disorder and PTSD and that he was last admitted to the BMU from September 22 to September 26, 2003.  In addition, it was noted that this was the third hospitalization for the Veteran and that the first time he was admitted to the BMU was in 1998.  It was also noted that he had been treated at the Tuskegee VA hospital in the past for different psychiatric problems, diagnosed with PTSD and recently with bipolar affective disorder.  Axis I diagnoses of PTSD, bipolar affective disorder and alcohol abuse were made.  He was discharged on December 29, 2003, with the same Axis I diagnoses.  

Subsequent service treatment records also contain assessments of bipolar disorder.  See e.g., records from Lyster Army Community Hospital dated October 2003 (two).  In a November 3, 2003 addendum from Dwight David Eisenhower Army Medical Center, an Axis I diagnosis of Bipolar I disorder, moderate, single episode with psychotic features, most recent episode mixed as manifested by an eight month history of mood lability, depressed mood at times, expansive mood at other times, distractibility, impulsiveness, racing thoughts, lack of ability to sleep, loss of interest in things previously enjoyed, inappropriate guilty feelings, loss of energy, decreased appetite, psychomotor retardation, and suicidal ideation.  Precipitating stressors were noted to be considerable, to include the Veteran's activation to National Guard duty, multiple health problems, and loss in time secondary to activation to the National Guard.  It was noted to have been incurred in the line of duty and was not noted to have existed prior to service.  An Axis I diagnosis of PTSD was also provided.  A narrative summary was based on an outpatient psychiatric interview that was performed and review of the Veteran's mental health and medical record.  In pertinent part, it was noted that the Veteran had been referred for a Psychiatric Medical Evaluation Board, and that he had a history of PTSD, and had been having manageable problems until he was activated in September 2002 from the National Guard to come on full-time active duty service.  The Veteran's admission to Southeast Alabama Medical Center for four days in September 2003 was noted.  Following mental status examination, the Veteran was referred to the Physical Evaluation Board (PEB) for further adjudication.  

The Veteran was placed on permanent physical profile due to bipolar disorder on December 24, 2003.  On that same day, he underwent a Medical Evaluation Board proceeding, which contains a diagnosis of Bipolar I disorder, moderate, single episode with psychotic features, medically unacceptable IAW.  The approximate date of origin was noted to be May 2003, it was noted to have been incurred while entitled to base pay, and it was noted not to have existed prior to service.  The Veteran was referred to a PEB.  See DA Form 3947.  

In a February 4, 2004 addendum from Dwight David Eisenhower Army Medical Center, Axis I diagnoses of bipolar I disorder most recent episode depressed with psychotic features, PTSD and alcohol abuse were made.  It was noted that since the last psychiatric Medical Evaluation Board addendum, the Veteran had been admitted to the behavioral medicine unit at Southeast Alabama Medical Center on December 21, 2003.  It was noted to be the Veteran's third hospitalization and it was also noted that he was discharged on December 29, 2003.  It was the examiner's opinion that the Veteran continued to experience problems with bipolar disorder that require inpatient hospitalization and close monitoring and that he should be separated from the military as expeditiously as possible since he continues to get himself into situations that require inpatient hospitalization.  It was recommended that the Veteran be referred to the PEB for further adjudication.  The Veteran was subsequently placed on permanent physical profile again on February 27, 2004 due to bipolar disorder.  

A PEB Proceedings conducted on March 8, 2004 is also of record.  The disability description was bipolar disorder, with psychotic features, requiring psychotropic medication, hospitalized multiple occasions.  Based on a review of the objective medical evidence of record, the findings of the PEB are that the soldier's medical and physical impairment prevents reasonable performance of duties required by grade and military specialty.  There was compelling evidence to support a finding that the current condition existed prior to service (EPTS) and was not permanently aggravated by such service.  Soldier was hospitalized for his psychiatric condition prior to activation per the NARSUM (narrative summary) dated February 4, 2004.  

The Veteran underwent a VA C&P mental disorders examination in October 2005, at which time his electronic records were reviewed.  The examiner also noted that the Veteran provided copies of records from Southeast Alabama Medical Center dated December 2003 and January 2004.  In pertinent part following a detailed interview and mental status examination, Axis I diagnoses of chronic, moderate PTSD; bipolar II disorder, most recent episode depressed, with psychotic features; and history of alcohol dependence in full sustained remission per Veteran's report were made.  The examiner did not provide an opinion regarding the etiology of the diagnosed bipolar disorder, but indicated that it was the primary mental condition in terms of symptom severity, with the PTSD being secondary, but that in terms of onset, it was felt that the PTSD was most likely the initial and primary mental condition.  

Based on the evidence as described above, the Board must first determine whether the presumption of soundness applies in this case.  The Veteran was afforded a periodic electoral review (PER) examination on June 24, 2002, prior to his second period of active service, at which time no psychiatric abnormalities were noted on examination, nor did the Veteran report any symptoms of a psychiatric disability as he denied frequent trouble sleeping; depression or excessive worry; and nervous trouble of any sort.  Although the Veteran did not enter service until a little after a month later, as there was no indication at that time of any psychiatric defects, and more specifically, that he had bipolar disorder, the Board finds that the presumption of soundness attaches.

Having found that the Veteran is entitled to the presumption of soundness, the Board must now determine whether the established presumption has been rebutted.  In addressing the first prong, the Board does not find that the evidence of record clearly and unmistakably indicates that the Veteran had a pre-existing bipolar disorder.  

The Board acknowledges that the Veteran was treated for PTSD prior to his second period of active duty.  There is no indication, however, that he was treated for, or diagnosed with, bipolar disorder, prior to August 2002, when his second period of active duty began.  In this vein, while the Board must also acknowledge that the 1998 and September 2003 records from Southeast Alabama Medical Center noted at the time of the Veteran's December 2003 admission are not of record, the examining physician specifically noted in December 2003 that the Veteran had recently been diagnosed with bipolar disorder.  As such, this does not support a finding that he was diagnosed with bipolar disorder at the time he was hospitalized in 1998.  In addition, the September 2003 admission would have taken place during the Veteran's period of active duty.  

The Board also acknowledges that the March 2004 PEB determined that the Veteran's current condition of bipolar disorder existed prior to service (EPTS).  This finding, however, is not supported by the Veteran's service records, to include the February 4, 2004 narrative summary relied upon by the PEB in making this determination.  The February 2004 narrative summary did not indicate that the Veteran had been hospitalized for his psychiatric condition prior to activation, as noted by the PEB.  Rather, the February 2004 narrative summary noted that since the most recent psychiatric Medical Evaluation Board addendum, the Veteran had been hospitalized at Southeast Alabama Medical Center's BMU on December 21, 2003 and that this was his third hospitalization.  Review of the prior addendum, which was created in November 2003, noted a September 2003 hospitalization, which, as noted above, occurred during the Veteran's second period of active duty.  The November 2003 addendum also determined that precipitating stressors for the Axis I diagnosis of bipolar disorder include activation to National Guard duty, that the disorder was incurred in the line of duty, and that it did not exist prior to service.  In addition to the foregoing, the competency and credibility of the March 2004 PEB is questionable since no medical professional appears to have contributed to the final determination.  

The March 2004 PEB's determination that the Veteran's current condition of bipolar disorder existed prior to service is also not supported by the non-service medical evidence of record, to include the December 2003 record of the Veteran's admission to Southeast Alabama Medical Center.  As noted above, although the record related to this admission indicates that the Veteran was admitted to that facility for the first time in 1998, it was also noted that the diagnosis of bipolar disorder was recent, which would best correspond to the admission from September 22 until September 26, 2003, just three month prior to the December 2003 admission.  

For all these reasons, the Board does not find that the Veteran's bipolar disorder pre-existed his second period of active service, which began in August 2002 and, therefore, need not address the second prong in rebutting the presumption of soundness.  In the absence of clear and unmistakable evidence that the Veteran had a bipolar disorder that pre-existed his second period of active duty (August 2002 to June 2004), the presumption of soundness has not been rebutted.  The Veteran was first diagnosed with bipolar disorder during this second period of active duty.  The Board, therefore, finds that bipolar disorder was incurred in service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).



ORDER

Service connection for bipolar disorder is granted.


REMAND

Unfortunately, a remand is required in regards to the remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

As noted above, the Veteran had service with the Army National Guard of Alabama from May 8, 1989 until May 7, 1996 and from November 29, 1997 until June 9, 2004.  See NGB Form 22E; NGB Form 22.  The NGB Form 22E indicates that the Veteran had an inactive National Guard period between October 30, 1995 and May 7, 1996.  The NGB Form 22 indicates that he served on active duty in support of Operation Noble Eagle and Enduring Freedom between August 1, 2002 and June 4, 2009.  A DD 214 confirms this period of active duty.  

Active service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2010).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard.  38 C.F.R. § 3.6(c) (2010).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

Review of the claims folder reveals that the RO sent the State Adjutant General a letter in August 2005 requesting a copy of all physical examinations, a complete copy of all military service medical treatment records, a copy of any line of duty determination which may have been made because of any injury, and verification of all periods of service.  In regard to the last request, the RO letter requested that the State Adjutant General delineate the dates that were active duty and active duty for training.  The State Adjutant General responded by providing the Veteran's service medical treatment records, to include all physical examinations, but there is no indication that they provided any verification of service, to include what dates were ACDUTRA or INACDUTRA.  This must be accomplished on remand and is important given the fact that the Veteran was diagnosed with hypertension in October 1993 and March 1995, both during an active period of National Guard service but not during active duty, and the fact that the Veteran had complaints related to his left knee at the time of a June 2002 periodic electoral review (PER) examination.  It is also important given the fact that although the Veteran was first noted to have bronchitis in September 1996 and gastrointestinal problems in August 1997, both during a break in his National Guard service, he was treated extensively for the latter during his National Guard service, was found to have chronic obstructive pulmonary disease (COPD) in March 1995 (during active National Guard service but before his second period of active duty), and complained of bronchitis and asthma at the time of a December 2003 examination (conducted during active duty).  

In addition to the foregoing, the Board notes that the Veteran has reported receiving VA treatment at VA facilities in Montgomery, Tuskegee and Fort Rucker, all in Alabama.  See August 2010 VA Form 21-4142.  The Board notes that the VA facility located in Fort Rucker is referred to as the Wiregrass Community Based Outpatient Clinic (CBOC), that the Montgomery VA Medical Center (VAMC) falls under the auspices of the Central Alabama Veterans Healthcare System (CAVHS), West Campus, and that the VAMC in Tuskegee falls under the auspices of the CAVHS, East Campus.  Review of the claims folder reveals that no VA treatment records were requested until 2008 and that the first record of treatment is dated October 2007, though the claims folder does contain VA discharge summaries dated in May 1998 and January 1999, which were submitted by the Veteran.  The requested VA treatment records beginning in October 2007 do contain records from the three facilities listed by the Veteran.  It is unclear whether the Veteran received treatment at any of these facilities prior to October 2007, and the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the foregoing, the claims must be remanded in order for the RO/AMC to obtain the Veteran's complete VA treatment records.  For the sake of completeness, the Veteran's VA treatment records dated between September 1971 and October 2007 must be requested.  Recent VA treatment records should also be obtained.  

The Veteran underwent a VA C&P general medical examination in October 2005.  At that time, he was diagnosed, in pertinent part, with bronchitis, asthma, and hernia/gastric ulcer/gastroesophageal reflux disease (GERD), and the gastrointestinal diagnosis was noted to have been provided by upper endoscopy.  

As noted above, the Veteran was seen with complaints of bronchitis and gastrointestinal problems during a break in his National Guard service and was found to have COPD during National Guard service but prior to his second period of active duty.  He was treated for gastrointestinal issues during National Guard service and complained of bronchitis and asthma at the time of a December 2003 examination conducted during active duty.  Also as noted above, presumptive periods do not apply to ACDUTRA or INACDUTRA but service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.  In light of the foregoing, the Veteran's claims for service connection for a gastrointestinal disorder and a respiratory disorder must be returned for a more contemporaneous examination to determine whether he has a current gastrointestinal and/or respiratory disorder and, if so, whether any current disorder was aggravated during the Veteran's National Guard service.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact the State Adjutant General in Alabama, and/or any other appropriate agency, and request verification of the type of service during each period of the Veteran's enlistment in the Army National Guard for the State of Alabama (May 8, 1989 to May 7, 1996 and November 29, 1997 to June 9, 2004).  The facility contacted should be specifically instructed to clearly delineate the Veteran's periods of active duty, active duty for training, and/or inactive duty for training.  Document all efforts made in this regard.

2.  Obtain the Veteran's complete treatment records from the VAMCs in Montgomery and Tuskegee and the Wiregrass CBOC, dated between September 1971 and October 2007.  If any of these records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile. 

3.  Obtain the Veteran's VA treatment records from the VAMCs in Montgomery and Tuskegee and the Wiregrass CBOC, dated since September 2010.  

4.  When the foregoing development has been completed, schedule the Veteran for a VA gastrointestinal examination.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed.

The examiner should identify all disorders of the gastrointestinal system.

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current gastrointestinal disorder was aggravated during National Guard Service (May 1989 to May 1996; November 1997 to June 2004).

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

5.  Thereafter, schedule the Veteran for a VA respiratory examination.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed.

The examiner should identify all disorders of the respiratory system.

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current respiratory disorder was aggravated during National Guard Service (May 1989 to May 1996; November 1997 to June 2004).

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested examination does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.

7.  Finally, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


